 

ASSET PURCHASE AGREEMENT 

This Asset Purchase Agreement (this "Agreement") dated as of July 25, 2018 (the
“Effective Date”), is entered into by and among Rocky Mountain High Brands,
Inc., a Nevada corporation, ("Purchaser"), and BFIT Brands, LLC, an Arizona
limited liability company (“Seller”).

Whereas, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, all of Seller’s assets relating to and used in Seller’s drink
business (the “Business”), upon the terms and subject to the conditions of this
Agreement.

Now, Therefore, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

ARTICLE I

PURCHASE AND SALE OF ACQUIRED ASSETS

Purchase and Sale. (a) On the terms and subject to the conditions of this
Agreement, at the Closing, Seller shall sell, assign, transfer, convey and
deliver to Purchaser, and Purchaser shall purchase from Seller, all the right,
title and interest of Seller in, to and under the Acquired Assets (as
hereinafter defined), for the total purchase price of $230,000 (the “Purchase
Price”), to be paid as follows:

 

a.       $75,000 in cash, to be paid to Seller in installments following the
effective date of the asset purchase, payable on the 15th day the month
following the end of each of the Purchaser’s fiscal quarters. Each installment
payment shall be equal to five percent (5%) of the net sales revenue generated
by Seller’s business during the applicable fiscal quarter. Net sales are defined
as total sales less allowances, returns, discounts, and slotting fees;

 

b.$75,000 worth of validly issued, fully paid, non-assessable shares of the
Purchaser’s common stock to be issued on the effective date of the asset
purchase. These shares shall be restricted shares under Rule 144 of the
Securities Act and shall be subject thereto. The shares shall be valued using
the closing share price for the Purchaser’s common stock on the effective date
of the asset sale; and

 

c.Forgiveness of the $80,000 Secured Promissory Note dated June 29, 2018 between
Purchaser and Seller.

 

Section 1.1.The purchase and sale of the Acquired Assets is referred to in this
Agreement as the “Acquisition.” THIS IS AN ASSET PURCHASE ONLY AND NO
LIABILITIES OF SELLER ARE BEING ASSUMED BY PURCHASER.

Section 1.2. Acquired Assets.

  

 

 

(a)                The term “Acquired Assets” means all of the assets of Seller
of any nature whatsoever, including but not limited to the following assets of
Seller:

(i)                 All trademarks and intellectual property rights of any
nature relating to the Business, including but not limited to “FitWhey”;

(ii)               All Accounts Receivable of Seller;

(iii)             All customer lists of Seller;

(iv)       All inventory on hand (including but not limited to all finished
goods, packaging, work in process/progress and all raw materials) relating to
the Business;

(v)       All websites, ecommerce sites, Twitter, Facebook and all other social
media sites of any nature related to the Business;

(vi) All recipes and formulas for the drinks and products of the Business;

(vii)       All procedures relating to the operation of the Business;

(viii) All general intangibles relating or associated with the operation of the
Business; and

(iv)             All goodwill generated by, and associated with, the Business.

 



ARTICLE II

THE CLOSING

Section 2.1. Closing Date. The closing of the Acquisition (the “Closing”) shall
take place on or before July 25, 2018, or at such other date as may be agreed
upon in writing by Seller and Purchaser. The date on which the Closing occurs is
referred to in this Agreement as the “Closing Date”. The Closing may also be
effectuated with the exchange of closing documents by facsimile or electronic
mail and delivery of Purchaser’s shares.

Section 2.2. Transactions To Be Effected at the Closing. At the Closing:

(a)                Seller and the Shareholders shall execute and deliver, if
appropriate, to Purchaser the following:

(i)                 A Bill of Sale and Assignment in the form attached hereto as
Exhibit “A”;

(ii)        the Non-Competition Agreement in the form attached hereto as Exhibit
"B"; and

(iii)       such other documents as Purchaser or its counsel may reasonably
request to demonstrate satisfaction of the conditions and compliance with the
covenants set forth in this Agreement.

 2 

 

 

(b)               Purchaser shall deliver to Seller the following:

(i)                 the Purchase Price as described in Section 1.1 hereof;

(ii)        such other documents as Seller or its counsel may reasonably request
to demonstrate satisfaction of the conditions and compliance with the covenants
set forth in this Agreement.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Seller represents and warrants to Purchaser as follows:

Section 3.1. Organization, Standing and Power. Seller is an Arizona limited
liability company, duly organized, validly existing and in good standing under
the laws of the State of Arizona and has full corporate power and authority and
possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets and to carry on the Business as presently conducted.

Section 3.2. Authority; Execution and Delivery; Enforceability. Seller has full
power and authority to execute this Agreement and to consummate the Acquisition
and the other transactions contemplated hereby. The execution and delivery by
Seller of this Agreement and the consummation by Seller of the Acquisition and
the other transactions contemplated hereby and thereby have been duly authorized
by all necessary action. Seller and Shareholders have duly executed and
delivered this Agreement, and this Agreement constitutes a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms.

Section 3.3. No Conflicts; Consents. The execution and delivery by Seller of
this Agreement do not (a) conflict with, (b) result in any violation of or
default under, (c) give rise to (i) a right of termination, cancellation or
acceleration of any obligation under, (ii) a loss of a material benefit under or
(iii) increased, additional, accelerated or guaranteed rights or entitlements of
any person under, or (d) result in the creation of any Lien upon any of the
properties or assets of Seller under any provision of the certificate or
articles of incorporation and by-laws of Seller. No consent, approval, license,
permit, order or authorization (“Consent”) of, or registration, declaration or
filing with, any third party or any Federal, state, local or foreign government
or any court of competent jurisdiction, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign (a
“Governmental Entity”) is required to be obtained or made by or with respect to
Seller in connection with the execution, delivery and performance of this
Agreement or the consummation of the Acquisition.

Section 3.4. Sufficiency of Acquired Assets. The Acquired Assets constitute all
of the assets that are employed by Seller in connection with the Business. The
Acquired Assets are sufficient for the conduct of the Business immediately
following the Closing in substantially the same manner as currently conducted.

 3 

 

 



Section 3.5. Proceedings. There are no pending suits, actions or proceedings
(collectively, “Proceedings” and each, a “Proceeding”) or claims arising out of
the conduct of the Business or against or affecting any Acquired Asset. Seller
is not a party or subject to or in default under any judgment applicable to the
conduct of the Business or any Acquired Asset. There is not any Proceeding or
claim by Seller pending, or which Seller intends to initiate, against any other
Person arising out of the conduct of the Business. To the knowledge of Seller,
there is no pending or threatened investigation of or affecting the conduct of
the Business or any Acquired Asset.

Section 3.6. Absence of Changes or Events. Seller has caused the Business to be
conducted in the ordinary course and in substantially the same manner as
previously conducted and has made all reasonable efforts consistent with past
practices to preserve the relationships of the Business with customers,
suppliers and others with whom the Business deals.

Section 3.7. Compliance with Applicable Laws. Seller has not received any
written or oral communication from a Governmental Entity that alleges that the
Business is not in compliance in any material respect with any applicable laws,
regulations, ordinances and the like (“Applicable Laws”). Seller has not
received any written notice that any investigation or review by any Governmental
Entity with respect to any Acquired Asset or the Business is pending or that any
such investigation or review is contemplated.

Section 3.8. Effect of Transaction. No vendor, customer, supplier, employee,
client, creditor, or other person having a business relationship with the
Business has informed Seller that such person intends to change such
relationship because of the Acquisition or the consummation of any other
transaction contemplated hereby.

Section 3.9. Disclosure. No representation or warranty of Seller contained in
this Agreement, and no statement contained in any document, certificate, Exhibit
or Schedule furnished or to be furnished by or on behalf of Seller to Purchaser
or any of Purchaser’s representatives pursuant to this Agreement, contains or
will contain any untrue statement of a material fact, or omits or will omit to
state any material fact necessary, in light of the circumstances under which it
was or will be made, in order to make the statements herein or therein not
misleading or necessary in order to fully and fairly provide the information
required to be provided in any such document, certificate, Exhibit or Schedule.

Purchaser represents and warrants to Seller and the Shareholders as follows:

Section 3.10. Organization, Standing and Power. Purchaser is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and has full corporate power and authority and possesses
all governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to carry on its business as presently conducted.

Section 3.11.Authority; Execution and Delivery; Enforceability. Purchaser has
full power and authority to execute this Agreement and to consummate the
Acquisition and the other transactions contemplated hereby and thereby. The
execution and delivery by Purchaser of this Agreement and the consummation by
Purchaser of the Acquisition and the other transactions contemplated hereby and
thereby will be duly authorized by all necessary corporate action. Purchaser has
duly executed and delivered this Agreement, and this Agreement constitutes, the
legal, valid and binding obligation of Purchaser, enforceable against Purchaser
in accordance with its terms.

 4 

 

 



Section 3.12. No Conflicts; Consents. The execution and delivery by Purchaser of
this Agreement do not conflict with any contract to which Purchaser is a party.
No consent of or registration, declaration or filing with any third party or any
Governmental Entity is required to be obtained or made by or with respect to
Purchaser in connection with the execution, delivery and performance of this
Agreement or the consummation of the Acquisition or the other transactions
contemplated hereby and thereby.

 



ARTICLE IV

COVENANTS

Section 4.1. Covenants of Seller Relating to Conduct of Business.

(a)                Except as otherwise expressly permitted by the terms of this
Agreement, from the date hereof to the Closing, Seller shall conduct the
Business in the ordinary course in substantially the same manner as presently
conducted and shall make all reasonable efforts consistent with past practices
to preserve the relationships of the Business with all vendors, customers,
suppliers and other persons with whom the Business deals. Prior to the Closing,
Seller shall not take any action that would, or that could reasonably be
expected to, result in any of the conditions to the purchase and sale of the
Acquired Assets set forth herein not being satisfied. In addition, prior to the
Closing and except as otherwise expressly permitted by the terms of this
Agreement, Seller shall not take any significant action or make any significant
decision with respect to the Business without the prior written consent of
Purchaser.

Section 4.2. Confidentiality. Purchaser and Seller shall keep confidential, and
cause their respective affiliates, officers, directors, employees and advisors
to keep confidential, all information relating to the Business, except as
required by law or administrative process and except for information that is
available to the public on the Closing Date. If Purchaser completes the
transactions contemplated by this Agreement, Seller’s covenant set forth herein
shall survive for three (3) years after the Closing Date.

Section 4.3. Reasonable Efforts.

(a)                On the terms and subject to the conditions of this Agreement,
each party shall use its reasonable efforts to cause the Closing to occur as
provided in Section 2.1 as soon as practicable following the satisfaction or
waiver of the conditions precedent set forth herein, including taking all
reasonable actions necessary to comply promptly with all legal requirements that
may be imposed on it with respect to the Closing.

Section 4.4. Post-Closing Cooperation.

(a)                Purchaser and Seller shall cooperate with each other, and
shall cause their officers, employees, agents, auditors and representatives to
cooperate with each other after the Closing to ensure the orderly transition of
the Business from Seller to Purchaser and to minimize any disruption to the
Business that might result from the transactions contemplated hereby. After the
Closing, upon reasonable written notice, Purchaser and Seller shall furnish or
cause to be furnished to each other and their employees, counsel, auditors and
representatives access, during normal business hours, to such information and
assistance (to the extent within the control of such party) relating to the
Business as is reasonably necessary for financial reporting and accounting
matters.

 5 

 

 



Section 4.5 Further Assurances. From time to time, as and when requested by any
party, each party, without expense to such party, shall execute and deliver, or
cause to be executed and delivered, all such documents and instruments and shall
take, or cause to be taken, all such further or other actions, as such other
party may reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement, including, in the case of Seller, executing and
delivering to Purchaser such assignments, deeds, bills of sale, consents and
other instruments as Purchaser or its counsel may reasonably request as
necessary or desirable for such purpose.

Section 4.6 Restrictive Covenants. At the Closing, Seller shall enter into the
Non-Competition Agreement in the form attached hereto as Exhibit "A".

 



ARTICLE V

CONDITIONS PRECEDENT

Section 5.1. Conditions to Obligations of Purchaser. The obligation of Purchaser
to complete the Acquisition is subject to the satisfaction (or waiver by
Purchaser) on or prior to the Closing Date of the following conditions:

(a)                Representations and Warranties. The representations and
warranties of Seller made in this Agreement shall be true and correct.

(b)               Performance of Obligations of Seller. Seller shall have
performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by Seller
by the time of the Closing.

(c)                Absence of Proceedings. There shall not be pending or
threatened by any Governmental Entity any Proceedings (or by any other person
any Proceedings that has a reasonable likelihood of success), challenging or
seeking in any respect to restrain or prohibit the Acquisition or any other
transaction contemplated by this Agreement.

(d)               Consents. Seller shall have received written consents from all
persons necessary or appropriate to effect the Acquisition.

Section 5.2. Conditions to the Obligations of Seller. The obligation of Seller
to complete the Acquisition is subject to the satisfaction (or waiver by Seller)
on or prior to the Closing Date of the following conditions:

(a)                Representations and Warranties. The representations and
warranties of Purchaser made in this Agreement shall be true and correct.

(b)               Performance of Obligations of Purchaser. Purchaser shall have
performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by
Purchaser by the time of the Closing.

 6 

 

 



ARTICLE VI

TERMINATION, AMENDMENT AND WAIVER

Section 6.1. Termination.

(a)                Notwithstanding anything to the contrary in this Agreement,
this Agreement may be terminated and the Acquisition and the other transactions
contemplated by this Agreement abandoned at any time prior to the Closing Date:

(i)                 by mutual written consent of Purchaser and Seller;

(ii)               by Seller if (i) Purchaser breaches or fails to perform or
comply with any of its material covenants or agreements contained herein, or
breaches its representations and warranties in any material respect, (ii) Seller
has notified Purchaser in writing of the breach, and (iii) the breach is
incapable of being cured or has continued without cure for a period of ten (10)
days after the notice of breach; or

(iii)             by Purchaser if (i) Seller breaches or fails to perform or
comply with any of its material covenants or agreements contained herein, or
breach the representations and warranties made by Seller in any material
respect, (ii) Purchaser has notified Seller in writing of the breach and (iii)
the breach is incapable of being cured or has continued without cure for a
period of ten (10) days after the notice of breach.

Section 6.2. Effect of Termination. If this Agreement is terminated and the
transactions contemplated hereby are abandoned as described herein, this
Agreement shall become null and void and of no further force and effect.

Section 6.3. Amendments and Waivers. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the parties hereto.

 

ARTICLE VII

INDEMNIFICATION

Section 7.1. Indemnification by Seller. Seller shall indemnify Purchaser and its
affiliates and each of their respective officers, directors, partners, members,
managers, employees, stockholders, agents and representatives against, and hold
them harmless from, any loss, liability, obligations, claim, damage or expense
(including reasonable legal fees and expenses) (“Losses”), as incurred (payable
within thirty (30) days after receipt of a written request), for or on account
of, or arising from or in connection with or otherwise in respect of:

(a)                any breach of any representation or warranty of Seller that
survives the Closing contained in this Agreement; or

(b)               any breach of any covenant of Seller contained in this
Agreement.

 7 

 

 

Section 7.2. Indemnification by Purchaser. Purchaser shall indemnify Seller and
its officers, directors, shareholders, employees, agents and representatives
against, and agrees to hold them harmless from, any Losses, as incurred (payable
promptly upon written request), for or on account of, or arising from or in
connection with or otherwise with respect of:

(a)                any breach of any representation, warranty of Purchaser
contained in this Agreement; or

(b)               any breach of any covenant of Purchaser contained in this
Agreement.

 

ARTICLE VIII

GENERAL PROVISIONS

Section 8.1. Assignment. This Agreement and the rights and obligations hereunder
shall not be assignable or transferable by Seller without the prior written
consent of Purchaser. Purchaser may assign this Agreement to an entity
controlled by Purchaser by providing written notice to Seller.

Section 8.2. No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
expressed or implied shall give or be construed to give to any person, other
than the parties hereto and such assigns, any legal or equitable rights
hereunder.

Section 8.3. Notices. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand or sent
by facsimile or sent, postage prepaid, by registered, certified or express mail
or reputable overnight courier service and shall be deemed given when so
delivered by hand or facsimile, or if mailed, three days after mailing (one
business day in the case of express mail or overnight courier service), as
follows:

To the Seller:

 

BFIT Brands, LLC Attn: Erik Rothchild 6645 E. Gelding Dr. Scottsdale, AZ 85254

 

To the Purchaser:

 

Rocky Mountain High Brands, Inc. Attn: David M. Seeberger 9101 LBJ Freeway,
Suite 200 Dallas, TX 75243

 

 8 

 

 

Section 8.4. Interpretation; Exhibits and Schedules; Certain Definitions.

(a)                The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. All Exhibits and Schedules annexed hereto or referred to herein
are hereby incorporated in and made a part of this Agreement as if set forth in
full herein. Any capitalized terms used in any Schedule or Exhibit but not
otherwise defined therein, shall have the meaning as defined in this Agreement.
When a reference is made in this Agreement to a Section, Exhibit or Schedule,
such reference shall be to a Section of, or an Exhibit or Schedule to, this
Agreement unless otherwise indicated.

(b)               For all purposes hereof:

“affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person, and, in the case of Seller, shall be
deemed to include the shareholders of Seller.

“including” means including, without limitation.

“person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.

Section 8.5. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other parties.

Section 8.6. Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to such
subject matter. No party shall be liable or bound to any other party in any
manner by any representations, warranties or covenants relating to such subject
matter except as specifically set forth herein.

Section 8.7. Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other persons or
circumstances.

Section 8.8. Consent to Jurisdiction. Purchaser and Seller irrevocably submit to
the exclusive jurisdiction of the courts of the State of Texas, County of
Dallas, for the purposes of any suit, action or other proceeding arising out of
this Agreement or any transaction contemplated hereby.

Section 8.9. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas applicable to agreements
made and to be performed entirely within such State, without regard to the
conflicts of law principles of such State.

Section 9.10. Seller’s Knowledge. For purposes of this Agreement, “Seller’s
knowledge” shall mean the actual knowledge, upon reasonable investigation or
inquiry, of the Shareholders of Seller.



(Signature page follows)



 9 

 

  

IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

SELLER: BFIT Brands, LLC

 

 

 

By: /s/Tim McGeehan_________________

Tim McGeehan, Majority Shareholder

 

 

 

By: /s/Erik Rothchild__________________

Erik Rothchild, Co-Founder

 

 

 

PURCHASER: Rocky Mountain High Brands, Inc.

 

 

 

By: /s/Michael R. Welch_______________

Michael Welch, CEO



 10 

 

